ORDER
This matter having been duly presented to the Court, it is ORDERED that RICHARD H. KRESS of CLARK, who was admitted to the bar of this State in 1979, and who was suspended from the practice of law for a period of one year effective August 11, 2003, by Order of this Court filed July 11, 2003, be reinstated to the practice of law effective immediately; and it is further
*155ORDERED that respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court.